592 F.2d 280
Katherine BARLOW, etc., Plaintiff-Appellant,v.ATLANTA HOUSING AUTHORITY et al., Defendants-Appellees.
No. 77-1779.
United States Court of Appeals,Fifth Circuit.
March 30, 1979.

Myron Kramer, Robert N. Dokson, Claudia Tesoro, Atlanta, Ga., for plaintiff-appellant.
Lenwood A. Jackson, Atlanta, Ga., for defendants-appellees.
Before BROWN, Chief Judge, AINSWORTH, Circuit Judge, and CAMPBELL*, District Judge.
PER CURIAM:


1
For the reasons set forth in District Judge Murphy's opinion in Harrison v. Housing Authority of the City of College Park, N.D.Ga., 1978, 445 F.Supp. 356, Aff'd, 5 Cir., 1979, 592 F.2d 281, we hold that appellant Katherine Barlow did not, under Georgia law, have a property interest in her continued employment with the Atlanta Housing Authority.  See Bishop v. Wood, 1976, 426 U.S. 341, 96 S.Ct. 2074, 48 L.Ed.2d 684.  In view of this, in affirming the summary judgment entered in favor of the defendants we need not reach the issue of whether due process was afforded appellant Barlow.  On the basis of Chief Judge Henderson's opinion in the instant case below, we also affirm the denial of class certification under F.R.Civ.P. 23.


2
AFFIRMED.



*
 District Judge of the Northern District of Illinois, sitting by designation